16‐2995‐cr 
United States v. Ahlijah 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                                   
                                                  SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
               At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 2nd day of October, two thousand eighteen. 
 
PRESENT:            JOHN M. WALKER, JR.,  
                    DENNY CHIN,  
                                         Circuit Judges, 
                    JOHN F. KEENAN,  
                                         District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA, 
               Appellee, 
 
                                        v.                                                16‐2995‐cr 
                                                                                       
DICKSON KUMANKUMAH, 
             Defendant, 
 
FERDINAND AGBEKO AHLIJAH, 
              Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 


        *      Judge John F. Keenan, of the United States District Court for the Southern 
District of New York, sitting by designation. 
 
FOR APPELLEE:                                     ANDREW D. BEATY, Assistant United 
                                                  States Attorney (Won S. Shin, Daniel B. 
                                                  Tehrani, Assistant United States 
                                                  Attorneys, on the brief), for Geoffrey S. 
                                                  Berman, United States Attorney for the 
                                                  Southern District of New York, New 
                                                  York, New York.   
 
FOR DEFENDANT‐APPELLANT:                          HARRY SANDICK (Michael N. Fresco, 
                                                  on the brief), Patterson Belknap Webb & 
                                                  Tyler LLP, New York, New York.  
 
              Appeal from the United States District Court for the Southern District of 

New York (Daniels, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Defendant‐appellant Ferdinand Agbeko Ahlijah appeals from a judgment 

entered August 17, 2016, convicting him of one count of conspiracy to import one 

kilogram or more of heroin into the United States, in violation of 21 U.S.C. § 963, and 

one count of conspiracy to distribute or possess with the intent to distribute one 

kilogram or more of heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.  

The district court sentenced Ahlijah principally to 86 monthsʹ imprisonment and three 

yearsʹ supervised release.  We assume the partiesʹ familiarity with the underlying facts, 

the procedural history of the case, and the issues on appeal. 

              Between 2011 and June 2014, Ahlijah traveled from Ghana to the United 

States on multiple occasions, smuggling several kilograms of heroin into the country for 
                                             2 
 
distribution.  On June 11, 2014, customs officials stopped Ahlijah at John F. Kennedy 

Airport.  They took him to the airportʹs medical facility, where an x‐ray examination 

revealed pellets inside his abdomen.  Ahlijah admitted to knowing that the pellets 

contained heroin.  Eventually, they recovered some 100 pellets containing more than 

one kilogram of heroin that he had been hiding in his body.  Ahlijah then assisted law 

enforcement for approximately three days by making recorded calls to his supply 

source in Ghana, whom he referred to as ʺUncle,ʺ and to co‐defendant Dickson 

Kumankumah.  Ahlijahʹs calls led to a controlled delivery to Kumankumah and to 

Kumankumahʹs arrest.   

              On August 6, 2014, a federal grand jury indicted Ahlijah and 

Kumankumah on the two counts.  Kumankumah eventually pled guilty to the 

importation charge, while Ahlijah proceeded to trial.  On April 13, 2016, after a three‐

day trial, the jury convicted Ahlijah on both counts.   

              The presentence investigation report (the ʺPSRʺ) calculated Ahlijahʹs 

Guidelines range of imprisonment to be 97‐121 months, based on a total offense level of 

30 and a criminal history of category I.  The PSR noted that it used the 2015 Guidelines 

Manual.  Ahlijah requested a mitigating role reduction under Guidelines § 3B1.2 based 

on his minimal participation in the criminal offense.  In response, the government 

argued that no such downward adjustment was warranted and instead sought an 

obstruction of justice enhancement.   


                                             3 
 
              On August 17, 2016, the district court sentenced Ahlijah.  The court 

confirmed that Ahlijah had reviewed the PSR.  Ahlijah had no objections to the PSRʹs 

factual recitations.  After rejecting the governmentʹs request for an obstruction of justice 

enhancement, the court adopted the findings of fact and Guidelines range contained in 

the PSR.  The court imposed two concurrent terms of 86 monthsʹ imprisonment 

followed by two concurrent terms of three yearsʹ supervised release and explained its 

reasoning for its sentence.   

              On appeal, Ahlijah challenges both the procedural and substantive 

reasonableness of his sentence.  He argues that the sentence is procedurally 

unreasonable because the district court ʺappears to have relied onʺ an outdated 

Guidelines provision with respect to his role in the offense.  Def.‐Appellantʹs Br. 22.  He 

also argues that the sentence of 86 monthsʹ imprisonment ‐‐ a below‐Guidelines 

sentence ‐‐ is substantively unreasonable given his lack of criminal history, extensive 

post‐arrest cooperation, minimal role in the offense, and the substantially shorter 

sentence imposed on his more culpable co‐defendant.   

              We review sentencing decisions for procedural and substantive 

reasonableness.  See United States v. Cavera, 550 F.3d 180, 187 (2d Cir. 2008) (en banc); 

United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008).  We apply a ʺdeferential 

abuse‐of‐discretionʺ standard to both procedural and substantive review.  Cavera, 550 

F.3d at 189 (quoting Gall v. United States, 552 U.S. 38, 41 (2007)).  A district court 


                                               4 
 
ʺcommits procedural error where it fails to calculate the Guidelines range (unless 

omission of the calculation is justified), makes a mistake in its Guidelines calculation,  

. . . treats the Guidelines as mandatory[,] . . . does not consider the § 3553(a) factors, or 

rests its sentence on a clearly erroneous finding of fact.ʺ  Id. at 190 (citations omitted).  A 

sentence is substantively unreasonable if it ʺcannot be located within the range of 

permissible decisions,ʺ id. (quoting United States v. Rigas, 490 F.3d 208, 238 (2d Cir. 

2007)), that is, a sentence is substantively unreasonable if it ʺshock[s] the conscience,ʺ 

constitutes a ʺmanifest‐injustice,ʺ or is otherwise substantively unreasonable, United 

States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009)).  It is ʺdifficult to find that a below‐

Guidelines sentence is unreasonable,ʺ because ʺin the overwhelming majority of cases, a 

Guidelines sentence will fall comfortably within the broad range of sentences that 

would be reasonable in the particular circumstances.ʺ  United States v. Perez‐Frias, 636 

F.3d 39, 43 (2d Cir. 2011) (internal quotation marks and brackets omitted). 

               Because Ahlijah did not challenge the procedural reasonableness of his 

sentence in the lower court, we review the challenge on appeal for plain error.  See 

United States v. Alvarado, 720 F.3d 153, 157 (2d Cir. 2013) (per curiam).  ʺA finding of 

ʹplain errorʹ requires that: (1) there is an error; (2) the error is clear or obvious, rather 

than subject to reasonable dispute; (3) the error affected the appellantʹs substantial 

rights, which in the ordinary case means it affected the outcome of the district court 




                                                5 
 
proceedings; and (4) the error seriously affects the fairness, integrity or public 

reputation of judicial proceedings.ʺ  Id.  

              The district court did not commit plain error in determining its sentence.  

It is neither clear nor obvious that the court used an outdated, incorrect version of the 

Guidelines in denying Ahlijahʹs request for a mitigating role reduction.  The Probation 

Office clearly stated that its calculations were based on the 2015 Guidelines, the then‐

current version, which included the revised commentary to § 3B1.2 on which Ahlijah 

now relies, and the court explicitly adopted the PSRʹs calculations.  Both parties made 

arguments consistent with the correct version of the Guidelines in their sentencing 

submissions and at the sentencing hearing.  In determining relative culpability in the 

criminal activity, for instance, they properly compared Ahlijah to his co‐conspirators 

and not to ʺthe universe of persons participating in similar crimes.ʺ  U.S.S.G. app. C, 

amend. 794.  Contrary to Ahlijahʹs claim on appeal, the court never suggested that it 

viewed the governmentʹs argument that Ahlijah ʺplayed an integral roleʺ to be 

dispositive.  Rather, the court correctly considered the extent of Ahlijahʹs involvement 

as one of several factors, enumerated in 18 U.S.C. § 3553(a) and the post‐Amendment 

794 Guidelines § 3B1.2 commentary, relevant to crafting an appropriate sentence.  

Accordingly, Ahlijah has not demonstrated any error, let alone plain error, and his 

sentence is procedurally reasonable. 




                                              6 
 
              We further find the sentence substantively reasonable.  ʺThe particular 

weight to be afforded aggravating or mitigating factors is a matter firmly committed to 

the discretion of the sentencing judge.ʺ  United States v. Broxmeyer, 699 F.3d 265, 289 (2d 

Cir. 2012) (internal quotation marks omitted).  The district court carefully considered 

both partiesʹ arguments made in their written submissions and during the sentencing 

hearing, as well as factors such as Ahlijahʹs age and the nature of his activity, before 

concluding that Ahlijah was involved in ʺvery serious, illegal conductʺ on ʺmore than 

one occasionʺ because of his ʺown desire to profit.ʺ  App. 553‐54.  The court imposed a 

below‐Guidelines sentence of 86 monthsʹ imprisonment that took into account Ahlijahʹs 

initial cooperation with the government, and yet was still ʺsubstantialʺ enough to 

accomplish the goals of sentencing.   

              Nor are we persuaded that Ahlijahʹs sentence was substantively 

unreasonable because his co‐conspirator, Kumankumah, received only an 18‐month 

sentence.  See United States v. Wills, 476 F.3d 103, 110 (2d Cir. 2007) (section 3553(a) ʺdoes 

not require district courts to consider sentencing disparity among co‐defendants,ʺ 

although disparities may be considered) (emphasis added)).  Ahlijah and Kumankumah 

were not similarly situated.  Kumankumah fully proffered with the government, 

pleaded guilty, and was more advanced in age.  The sentencing disparity therefore  

does not render Ahlijahʹs sentence substantively unreasonable.  




                                              7 
 
             We have considered Ahlijahʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the district courtʹs judgment. 

                                       FOR THE COURT:  
                                       Catherine OʹHagan Wolfe, Clerk of Court 




                                          8